  Case 2:20-cv-10599-SJM-APP ECF No. 1, PageID.1 Filed 03/06/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN

DAVONTE MARSELLES WARREN,                            )
                                                     )
       Plaintiffs,                                   )
                                                     )
               v.                                    ) Case Number:
                                                     )
ULCH TRANSPORT LTD., et al.,                         )
                                                     )
       Defendants.                                   )

                                    NOTICE OF REMOVAL

       Defendants, Ulch Transport Ltd. (“Ulch Transport”) and Frederick Todd Jarrold (“Mr.

Jarrold”), by their attorneys Sanchez Daniels & Hoffman LLP, pursuant to 28 U.S.C. §§ 1332(a)

and 1441(b), hereby remove this action from the Circuit Court of Macomb County, Michigan to

the United States District Court for the Eastern District of Michigan. As grounds for removal,

defendants state as follows:

       1.      On July 22, 2019, plaintiff filed a Complaint in the Circuit Court of Macomb

County, Michigan, entitled Davonte Marselles Warren v. Ulch Transport Ltd., et al. (Case

Number 2019-2919-NI), alleging that he suffered “serious and lasting injuries” resulting from a

July 26, 2018 motor vehicle collision in Saint Clair Shores, Michigan with a vehicle operated by

Mr. Jarrold and owned by Ulch Transport. (See Exhibit 1 at ¶¶10, 19).

       2.      The Complaint generally alleges unspecified damages but specifically alleges that

“as a result of said collision, Plaintiff did suffer, and will continue to experience for an indefinite

time into the future, severe and excruciating pain and suffering, humiliation and embarrassment,

loss of earnings and loss of earning capacity due to the injuries to his neck, back, head and right

leg, all of this constitute a serious impairment of body function and/or serious, permanent

disfigurement.” (Id. at ¶16).
  Case 2:20-cv-10599-SJM-APP ECF No. 1, PageID.2 Filed 03/06/20 Page 2 of 5




       3.      The Complaint further alleged claims against Mr. Jarrold for negligence (Id. at

¶¶13-17) and Ulch Transport for motor vehicle owner’s liability (Id. at ¶¶18-23).

       4.      Plaintiff also alleged claims for breach of no fault insurance contract against an

unknown “John Doe Insurance” (Id. at ¶¶24-30) and Michigan Assigned Claims Facility

(“MAIPF”). (Id. at ¶¶31-38).

       5.      A case sought to be removed under diversity jurisdiction must satisfy the

requirements applicable to original diversity jurisdiction, complete diversity between plaintiffs

and defendants, and the amount in controversy must exceed $75,000.00. 28 U.S.C. § 1441(b).

For such an action to be removable, diversity jurisdiction must exist both at the time the state suit

was commenced and at the time removal is sought. Kanzelberger v. Kanzelberger, 782 F.2d

774, 776-777 (7th Cir. 1986); Pullman Co. v. Jenkins, 305 U.S. 534, 59 S.Ct. 347 (1939).

       6.      In the Complaint, plaintiff was alleged to be a resident of Michigan (Id. at ¶1)

while Ulch Transport and Mr. Jarrold were alleged to be residents of Ontario, Canada (Id. at ¶¶2,

3). However, at the time that the Complaint was filed, there was no diversity of citizenship as

the Michigan Assigned Claims Facility is a resident of Michigan.

       7.      For situations where a party whose presence would defeat diversity is dismissed

from the State action, removal is permitted even though diversity jurisdiction was not present at

the time the State Court action was brought. Powers v. Chesapeake & Ohio Railway, 169 U.S.

92, 18 S.Ct. 264 (1898); Tokarz v. Texaco, 856 F.Supp. 403, 404 (N.D. Ill. 1993) (amended

complaint established diversity for purposes of removal).

       8.      In order to fall under this exception, the creation of diversity must be on account

of some voluntary action by the plaintiff, such as by dismissing a non-diverse defendant. Tokarz

v. Texaco, 856 F.Supp. at 404-405.




                                                 2
  Case 2:20-cv-10599-SJM-APP ECF No. 1, PageID.3 Filed 03/06/20 Page 3 of 5




       9.      Here, on January 10, 2020, plaintiff stipulated to the dismissal of MAIPF and

substituted Allstate Insurance Company, an Illinois Corporation, as a defendant in MAIPF’s

place. (See Exhibit 2). Moreover, plaintiff stipulated that “the date of the filing of the Complaint

and/or claims and/or counts against Allstate Insurance Company and/or John Doe Insurance

Company 2 shall be deemed to relate back to the original date of filing of the Complaint in this

matter, which is July 23, 2019.” (Id.).

       10.     Plaintiff did not provide notice of the stipulated dismissal of MAIPF to Ulch

Transport’s and Mr. Jarrold’s attorneys until February 19, 2020 and, at the same time, issued a

settlement demand to defendants in excess of $100,000.00.

       11.     Thus, as averred to and stipulated by plaintiff, there is complete diversity of

citizenship between plaintiffs and defendants. (See Exhibits 1 and 2). Moreover, the amount in

controversy exceeds $75,000.00 as required by 28 U.S.C. § 1441(b). (Id.).

       12.     By reason of the foregoing, this Court has original jurisdiction over this action

pursuant to 28 U.S.C. § 1332(a). There is complete diversity of citizenship, and the amount in

controversy exceeds $75,000.00, exclusive of costs. Removal of the state court action to this

Court is therefore appropriate under 28 U.S.C. § 1441(b).

       13.     Removal of this action is timely under 28 U.S.C. § 1446(b) because this Notice of

Removal was filed within thirty days after receipt by the defendants, through service or

otherwise, of a copy of the pleading, motion, order or other paper from which it may first be

ascertained that the case is one which is or has become removable. Moreover, this Notice of

Removal was filed within one year after commencement of the action.




                                                 3
  Case 2:20-cv-10599-SJM-APP ECF No. 1, PageID.4 Filed 03/06/20 Page 4 of 5




        14.    Pursuant to 28 U.S.C. § 1446(d), contemporaneous with this filing, defendants are

serving a copy of this Notice of Removal upon plaintiffs and filing a copy with the Clerk of the

Circuit Court of Macomb County, Michigan.

        15.    Defendants reserve the right to supplement this Notice of Removal and/or to

present additional arguments in support of their entitlement to removal.

        16.    Removal is hereby effected without waiver of any challenges that defendants may

have to personal jurisdiction, venue or service of process. Further, no admission of fact, law or

liability is intended by this Notice of Removal, and all defenses, affirmative defenses and

motions are hereby reserved.

        WHEREFORE, Defendants, Ulch Transport Ltd. and Frederick Todd Jarrold, hereby give

notice of the removal of the above-referenced action now pending in the Circuit Court of

Macomb County, Michigan, to the United States District Court for the Eastern District of

Michigan.

                                                    Respectfully submitted,

                                                    Ulch Transport Ltd. and Frederick Todd
                                                    Jarrold,




Michael T. Franz, P84079
Sanchez Daniels & Hoffman LLP                       By:/s/ Michael T. Franz
333 W. Wacker Drive                                        One of Their Attorneys
Suite 500
Chicago, Illinois 60606
(312) 214-3043
mtfranz@sanchezdh.com

Date: March 6, 2020

Attorneys for Defendants
ARU 75835




                                                4
  Case 2:20-cv-10599-SJM-APP ECF No. 1, PageID.5 Filed 03/06/20 Page 5 of 5




                             CERTIFICATE OF SERVICE

       TAKE NOTICE that on March 6, 2020, I caused Defendant’, Ulch Transport Ltd’s. and
Frederick Todd Jarrold’s Notice of Removal to all parties of record by electronic mail.




                                        By: /s/ Michael T. Franz
Michael T. Franz
Sanchez Daniels & Hoffman LLP
333 W. Wacker Drive
Suite 500
Chicago, Illinois 60606
(312) 214-3043
mtfranz@sanchezdh.com

Date: March 6, 2020

Attorneys for Defendants

ARU 76284




                                           5
